Bobinson, J.
(concurring). This is an appeal from an order sustaining a demurrer to the answer and counterclaim and from a judgment on such order. The complaint is that in December, 1911, the defendants for value promised to pay to the order of the plaintiff $550, on the 1st day of November, 1916, with interest. The answer admits the making of the note. Then it avers in effect that the plaintiff did business under the name of Strong Land Company, and that in duly, 1914, defendants purchased from the plaintiff, B. B. Lewis and Strong *389Land Company, some land in Cnba, and tbe defendant, in payment for tbe Cuban land, traded a sboe stock to tbe plaintiff at tbe agreed value of $920, and delivered tbe same to bim; that tbe plaintiff and bis company failed to deliver a deed to tbe land in Cuba, and tbe defendants bave received nothing for said sboe stock, wbicb was of tbe value of $920.
Tbe brief of respondent has tbe merit of being short. It says: Tbe defense failed to show tbe incorporation or copartnership of tbe Strong Land Company; failed to show tbe members thereof, and failed to show tbe insolvency of Lowe or Strong Land Company; but that avails nothing, as tbe answer avers that tbe plaintiff was doing business in tbe name of Strong Land Company, and be received tbe sboe stock and made no payment for it. It fairly indicates that tbe plaintiff received tbe sboe stock, wbicb was of tbe value of $920, promising to make payment by a conveyance of certain land in Cuba, and that be wholly failed to make such payment, and did not own tbe land be contracted to convey. It is said tbe answer is not sufficiently definite and certain, but tbe remedy for such a defect is by motion to make tbe answer more definite and certain.
If tbe plaintiff received from the defendants a sboe stock at tbe alleged price and value of $920, and failed to make payment in any manner, of course tbe defendants bave a cause of action to recover tbe $920, with interest. Tbe plaintiff brings a cause of action on contract for tbe recovery of money only, and tbe defendants by answer state a cause of action on contract for tbe recovery of money only, and tbe cause of action is against tbe plaintiff, who received tbe sboe stock and made no payment for it.